Order issued October I , 2012




                                               In The
                                    (Erfurt of ApptaLs
                                   Elistrirt ni Irai at Dallas
                                        No. 05-12-01143-CV

                             LAKEITH AMIR-SHARIF, Appellant

                                                  V.
           QUICK TRIP CORPORATION AND CHESTER CADIEUX, Appellees
                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-09-13818-E

                                             ORDER
        By letters dated August 22, 2012 and September 18, 2012, we directed Gary Fitzsimmons,

the Dallas County District Clerk, to file (1) a supplemental clerk's record containing a copy of any

contest to appellant Lakeith Amir-Sharif s June 8, 2012 affidavit of inability to pay costs and any

order on the contest, or (2) written verification that the requested documents do not exists or cannot

be located. See TEX. R. APP. P. 34.5(c)(1). To date, the Court has not received a response.

        Accordingly, we ORDER Gary Fitzsimmons, the Dallas County District Clerk, to file, within

TEN DAYS of the date of this order, either the requested record or written verification that the

documents cannot be located or do not exist.

        We DIRECT the Clerk to electronically transmit a copy of this order to the Dallas County

District Clerk.



                                       ELIZ TH LANG-MIEIRS